DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
Claims 1, 2 and 4-10 are currently pending.
 Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi WO 2015/141719 A1  ( citations from USPGPUB Equivalent 20170017155 A1) in view of Nakazawa et al.  (US 2017/0157969 A1) as evidenced by  https://nagaseamerica.com/product/denacol-aliphatic-epoxies-5/ (2020).
	Regarding claim 1, Tsutsumi discloses a radiation-sensitive resin composition (abstract, claims and examples) comprising a cyclic olefin polymer (A) having a protonic polar group (binder resin having a protonic polar group; [0022-0030]), a bifunctional epoxy compound (B) (polyfunctional epoxy group having two or more epoxy group  ; bifucntional epoxy) has an epoxy equivalent of 450 or less [0107] and radiation-sensitive compound (C) ( radiation-sensitive composition (B) ) [0009] in an amount of 25 to 50 or 35 parts by weight with respect to 100 parts by weight of binder resin (A) ( cyclic olefin polymer; [0099] and Examples in Table 1).
	Tsutsumi does not explicitly show a bifunctional epoxy compound represented by the following general formula (1) as instantly claimed.  The polyfunctional ( bifunctional) epoxy compound of Tsutsumi  are used as a crosslinking agent that reacts with binder ( polymer) to form a cross-linked structure between the resin molecules [0102] and yields better improvements of the low hygroscopicity [0109]. However,  Nakazawa et al. teach it is well-known to one of ordinary skilled in the art to include in a radiation sensitive resin composition (abstract, claims a bifunctional epoxy compound represented by general formula (1) that has an epoxy equivalent of the epoxy compound is 200 to 1000 (Denacol EX-830  as polyethylene glycol diglycidyl ether (
Linear Formula C3H5O2-(C2H4O)n-C3H5O and image of 


    PNG
    media_image1.png
    160
    503
    media_image1.png
    Greyscale
) having epoxy equivalent of 268 [0183] and as evidenced by https://nagaseamerica.com/product/denacol-aliphatic-epoxies-5/ meeting the limitation of formula (I) wherein R1 is a linear chain or branched alkylene group having 1 to 15 carbon atoms, k is an integer of 1 to 20 and an epoxy equivalent of the epoxy compound (B) is 200 to 1000 as instantly claimed.  The epoxy compound of Nakazawa et al. are used as crosslinking agents [0179 and 0183]). Tanabe et al. and Nakazawa et al. are analogous art in the radiation sensitive composition field. Therefore, it would have been obvious to one of ordinary skilled in the art to modify the epoxy compound of Tanabe et al. with the epoxy compound (Denacol EX-830)  of Nakazawa et al. in view of improving crosslinking and forming a crosslinked structure [0178].
	Regarding claim 2, Tsutsumi discloses a content of the epoxy compound (B) is 8 to 150 parts by weight with respect to 100 parts by of the cyclic olefin polymer 9A) having a protonic polar group [0110].
	Regarding claim 4, Tsutsumi discloses a softening point of the epoxy compound (B) is 40°C or less (30°C or less; [0107]. 
	Further regards to claim 4, Nakazawa et al. do not indicate the softening point of “ED-506," Nakazawa et al. and instant clams teach same epoxy compound. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re 
Regarding claim 5, Tsutsumi teaches  the radiation-sensitive composition further comprises a compound including two or more alkoxymethyl (alkyl) groups or methylol groups in its molecule ( (TMOM-BP; [0104 & 0109, Table 1, claim 5).
Regarding claim 6, Tsutsumi teaches it is well-known to one of ordinary skill in the art to add an epoxy compound having an alicyclic structure [0104-105] (i.e. Celloxide 2021P; Examples) to a radiation-sensitive composition.
Regarding claim 7, Tsutsumi teaches the radiation-sensitive composition further comprises silane coupling agent (Table 1 and [0111-0118]).
Regarding claim 8, Tsutsumi teaches an electronic device provided with a resin film comprised of a radiation-sensitive resin composition [0136].
Regarding claim 9, Tsutsumi teaches the radiation sensitive compound is an azide compound [0095].
Regarding claim 10, Tsutsumi teaches the cyclic olefin polymer having a protonic polar group comprises a unit of a cyclic olefin monomer having a protonic polar group and a unit of a monomer (b) which can be copolymerize with the cyclic olefin having a protonic polar group , and in the cyclic olefin polymer having a protonic polar group, the ratio of content of the unit of the cyclic olefin monomer (a) is 10 to 90- mol % and the ratio of content of the monomer (b) is 10 to 90 mol% with respect to the total monomer units [0029-0058]. 
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites in part “R1 is a branched alkylene group having 1 to 15 carbon atoms…” However, it is not clear how alkylene group having 1 carbon can be branched in general formula (1). The claim as written is indefinite and unclear. Claims 2 and 4-10 depends on claim 1; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required. 

Response to Arguments
10.	 Applicant’s arguments, see pages 5-6, filed 01/07/2021 with respect to the rejection(s) of claim(s) 1, 2 and 4-7 under 35 U.S.C. 102(a) (2) as being anticipated by Nakazawa et al. (US 2017/0157969 A1) have been fully considered and are persuasive, because claims have been amended.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakazawa et al. (US 2017/0157969 A1). Nakazawa et al. has only been added to teach the specific epoxy compound as instantly recited. 
11.	 Applicant’s arguments, see page 4  filed 01/07/2021 with respect to the rejection(s) of claim(s) 1, 2 and 4-8 under 35 U.S.C. 102(a) (2) as being anticipated by Osaku et al. (US 2019/0031803 A1) have been fully considered and are persuasive.

13.	Examiner notes Tsutsumi (WO 2015141719 A1 citations from US 2017/0017155 A1) continues to teach t is well known to add a crosslinking agent that includes two or more alkoxymethyl groups or methylol groups in its molecule and an epoxy compound having an alicyclic structure as instantly claimed. Therefore, a new 103 rejection is made in view of Tsutsumi.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722